Voto concurrente y disidente en parte emitido por el
Juez Asociado Señor Pérez Pimentel.
San Juan, Puerto Rico, a 30 de diciembre de 1970
Concurro en el resultado a que llega la opinión mayori-taria, a saber: (1) se confirma la orden de la Junta de 17 de octubre de 1969; (2) se devuelve el caso a la Junta para que determine si la Autoridad de las Fuentes Fluviales sufrió pérdidas ocasionadas por la práctica ilícita de trabajo co-metida por la UTIER y (3) en caso afirmativo que determine la cuantía de las mismas.
Disiento, sin embargo, del pronunciamiento hecho en la opinión al efecto de que cuando la Junta emite una orden fijando los daños causados a un patrono por la práctica ilícita de una unión obrera, es inaplicable el inciso 13 de la See. 1330, Título 32 de L.P.R.A. Como se sabe, este inciso fue adicionado por enmienda de 1946, a la ley de exenciones de hogar seguro y dispone:
“13. Asimismo estarán exentos de embargo y de órdenes de ejecución los fondos, bienes y propiedades de las organiza-ciones obreras cuando las órdenes de embargo o de ejecución se expidan en acciones que surjan con motivo, como consecuencia de, o en relación con disputas obreras, paros o estados huelga-rios; y cualesquiera embargos u órdenes de ejecución que hayan sido expedidas en tales acciones quedarán sin efecto.”
Se expone en la opinión de la mayoría que esa disposición legal eximiendo de embargo y ejecución los fondos, bienes y propiedades de las uniones obreras va dirigida contra recla-maciones privadas dilucidadas en los tribunales de justicia.
En el presente caso, los daños que haya sufrido la Auto-ridad, deben ser considerados y son de naturaleza privada; pero aunque no lo fueran, la citada ley de exención no hace distinción alguna en cuanto al carácter de la reclamación, *536siempre que ésta tenga su origen o esté relacionada con dis-putas obreras, paros o estados huelgarios.
Por otra parte no hay base en la ley para resolver que la exención de embargo y ejecución de los fondos y bienes de una unión obrera se aplica únicamente a las acciones judi-ciales seguidas contra la Unión pero que cuando es la Junta de Relaciones del Trabajo la que mediante orden condena a la Unión al pago de los daños y perjuicios sufridos por el patrono, entonces la ley de exención es inoperante y se pueden embargar y ejecutar los fondos y bienes de la Unión.
A nuestro juicio esto quiere decir que si el patrono insta ante los tribunales una acción en reclamación de daños y perjuicios provenientes de una huelga ilegal, los fondos y bienes de la unión no pueden ser embargados o ejecutados para hacer efectiva la sentencia que se dicte contra la Unión pero que si por el contrario el patrono acude ante la Junta de Relaciones del Trabajo para que ésta determine y ordene a la Unión el pago de los daños y perjuicios sufridos por el patrono entonces sí se pueden embargar y ejecutar los bienes de la Unión.
La ley que creó la Junta de Relaciones del Trabajo no le concedió a ésta facultad para librar órdenes de embargo o ejecución. Dichas órdenes necesariamente tienen que ema-nar de la autoridad judicial bien se recurra ante el Tribunal Supremo para que éste en el ejercicio de su poder para poner en vigor las órdenes de la Junta, decrete el embargo y ejecu-ción de los bienes de la Unión, si es que ello procede en ley, o bien se recurra ante el Tribunal de Primera Instancia en una acción en cobro de los daños determinados por la Junta. En el supuesto de ambos casos serían los tribunales los que expedirían la orden de embargo o ejecución de los fondos o bienes de la unión obrera, los que por ley están exentos de tales órdenes cuando el origen de la reclamación es, como en este caso, un estado huelgario. Mientras la ley de exención no sea derogada o enmendada por la Legislatura, o sea decía-*537rada anticonstitucional por los tribunales, los fondos, bienes y propiedades de las organizaciones obreras están exentos de embargo y de órdenes de ejecución cuando las mismas se expidan en acciones que surjan con motivo, como consecuen-cia de, o en relación con disputas obreras, paros o estados huelgarios.
Cuando la Legislatura quiso hacer una excepción a la amplia exención de embargo y ejecución de los bienes y pro-piedades de las organizaciones obreras, lo hizo expresamente como cuando aprobó la Ley Núm. 11 de 22 de mayo de 1965, citada en la opinión de la mayoría, y en virtud de la cual se hizo inaplicable la exención al cobro de determinadas multas impuestas por los tribunales como castigo por de-sacato.
So pretexto de su interpretación, no estamos autorizados para enmendar el estatuto de exención, ni corresponde, den-tro de este procedimiento, considerar y resolver sobre su inconstitucionalidad.
—O—